             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 1 of 44




 1
     Reuben D. Nathan, Esq. (SBN 208436)
     Email: rnathan@nathanlawpractice.com
 2   NATHAN & ASSOCIATES, APC
 3
     2901 West Pacific Coast Highway, Suite 350
     Newport Beach, California 92663
 4   Tel:(949) 270-2798
 5   Facsimile:(949) 209-0303

 6   Attorneys for Plaintiff
 7   Michael Santini and the Proposed Class

 8
                             UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL SANTINI, an individual on                Case No.
12   behalf of himself and all others similarly       CLASS ACTION COMPLAINT
13   situated and the general public,
14                           Plaintiff
15                v.
16

17   NESTLÈ USA, INC.; and DOES 1 through
18   10, inclusive,
                                                       JURY TRIAL DEMANDED
19
                         Defendant.
20

21

22

23

24

25

26                                                1
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 2 of 44




 1
           COMES NOW PLAINTIFF, MICHAEL SANTINI, WHO HEREBY ALLEGES

 2
     THE FOLLOWING:

 3
           Plaintiff, MICHAEL SANTINI (“Plaintiff”) brings this action on behalf of

 4   himself and all others similarly situated against Defendant, NESTLÈ USA, INC.

 5   (“Defendant” or “NESTLÈ”)

 6         The allegations in this Complaint, stated on information and belief, have

 7   evidentiary support or are likely to have evidentiary support after a reasonable

 8   opportunity for further investigation and discovery.

 9

10                                     NATURE OF ACTION

11         1.     Plaintiff files this class action lawsuit on behalf of himself and all similarly

12   situated persons who purchased NESTLÈ (as defined below).

13         2.     Plaintiff brings this action on behalf of himself and a California Nationwide

14   proposed class of purchasers of the NESTLÈ Products (i.e. any NESQUIK product that

15   contains the “NO ARTIFICAL FLAVORS OR COLORS” on the front packaging of the

16   NESQUIK products) for violations of the California Consumer Legal Remedies Act, the

17   California False Advertising Law, the California Unfair Competition Law, breach of

18   express warranty, breach of the implied warranty of merchantability and for fraud and
19   negligent misrepresentation.
20                                           PARTIES
21         3.     Plaintiff, Michael Santini (“Plaintiff ”), is a citizen of California, who
22   resides in the county of San Francisco, California.
23         4.     Plaintiff has purchased NESTLÈ products from 2018 to 2019 in store
24   locations in San Francisco and local areas nearby to San Francisco and thereby altered his
25   position in an amount equal to the amount he paid for the Defendant’ NESTLÈ Products.
26                                                 2
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 3 of 44




 1
     Plaintiff and the Proposed Class would not have purchased or paid a premium for the

 2
     NESTLÈ products had they known that the products contain artificial or synthetic flavors

 3
     or colors, which claims were/are false, deceptive and misleading.

 4         5.     Plaintiff saw and read the front of the product packaging and relied on the

 5   representations, statements, and warranties “NO ARTIFICAL FLAVORS OR COLORS” to

 6   mean the Products were ‘natural’ and did not contain synthetic and/or artificial

 7   ingredients or undergo a chemical process that changes the composition from its

 8   “natural” state, in the amount, type and/or form which a reasonable consumer would not

 9   expect based on the representations on the front of the packaging.

10         6.     Plaintiff and class members read the labeling on the front of the NESTLÈ

11   Products, relying on the statements such as “NO ARTIFICAL FLAVORS OR COLORS” prior

12   to making purchase. Plaintiff purchased one or more of the DEFENDANT’S Products at

13   a premium price and would not have made the purchase had she known the labeling was

14   false, deceptive, and/or misleading.

15         7.     Defendant, NESTLÈ USA, INC., (“NESTLÈ” or “Defendant”) is a

16   Delaware corporation with its headquarters in Arlington, Virginia. In 1948, NESTLÈ

17   launched a drink mix for chocolate-flavored milk called NESTLÈ QUIK in the United
18   States, which was released in Europe during the 1950’s as NESQUIK. NESQUIK itself is
19   a brand of products.
20         8.     The NESTLÈ products that are the subject of this action include: any
21   NESQUIK product that contains the “NO ARTIFICAL FLAVORS OR COLORS” on the front
22   packaging of the NESQUIK products (hereinafter the “Products”). The Products are
23   available in different containers representing different sizes. The NESTLÈ Products are
24   manufactured, packaged, marketed, distributed and sold by the Defendant via
25   supermarket chains and retail stores throughout the United States.
26                                                3
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 4 of 44




 1
           9.      The NESTLÈ Products contain false, deceptive and misleading claims

 2
     regarding “NO ARTIFICAL FLAVORS OR COLORS” related claims that are the subject of

 3
     the instant lawsuit. Defendant created and/or authorized the false, misleading, and

 4
     deceptive advertisements and/or packaging and labeling for the NESTLÈ Products that

 5   falsely claim they contain no artificial flavoring or coloring.

 6         10.     That the true names and capacities, whether individual, corporate, associate

 7   or otherwise of each of the Defendant designated herein as a DOE are unknown to

 8   Plaintiff at this time, who therefore, sue said Defendant by fictitious names, and will ask

 9   leave of this Court for permission to amend this Complaint to show their names and

10   capacities when the same have been ascertained. Plaintiff is informed and believes and

11   thereon alleges that each of the Defendant designated as a DOE is legally responsible in

12   some manner for the events and happenings herein referred to, and caused injuries and

13   damages thereby to these Plaintiffs as alleged herein.

14         11.     On information and belief, Plaintiff alleges that at all times herein

15   mentioned, each of the Defendants were acting as the agent, servant or employee of the

16   other Defendant and that during the times and places of the incident in question,

17   Defendant and each of their agents, servants, and employees became liable to Plaintiff

18   and class members for the reasons described in the complaint herein, and thereby
19   proximately caused Plaintiff to sustain damages as set forth herein.
20         12.     On information and belief, Plaintiff alleges that Defendant carried out a joint
21   scheme with a common business plan and policies in all respects pertinent hereto and that
22   all acts and omissions herein complained of were performed in knowing cooperation with
23   each other.
24         13.     On information and belief, Plaintiff alleges that the shareholders, executive
25   officers, managers, and supervisors of the Defendant directed, authorized, ratified and/or
26                                                 4
27                                CLASS ACTION COMPLAINT
28
              Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 5 of 44




 1
     participated in the actions, omissions and other conduct that gives rise to the claims

 2
     asserted herein. Defendant’s officers, directors, and high-level employees caused

 3
     NESTLÈ Products to be sold with knowledge or reckless disregard that the statements

 4
     and representations concerning the NESTLÈ Products were false and misleading.

 5           14.   Plaintiff is informed and believes, and thereon alleges, that each Defendant,

 6   is in some manner intentionally, negligently, or otherwise responsible for the acts,

 7   omissions, occurrences, and transactions alleged herein.

 8                                 JURISDICTION AND VENUE

 9           15.   This Court has subject matter jurisdiction according to 28 U.S.C. § 1332(d),

10   because this case is a class action where the aggregate claims of all members of the

11   proposed class are in excess of $5,000,000.00, exclusive of interest and costs and most

12   members of the proposed class are citizens of states different from Defendant. This

13   Court also has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. §

14   1367.

15           16.   Plaintiff is a citizen of California and this Court has personal jurisdiction

16   over Defendant because Defendant conducts business in California and otherwise

17   intentionally avail themselves of the markets in California so as to render the exercise of

18   jurisdiction by this Court proper. Defendant has marketed, promoted, distributed, and
19   sold the NESTLÈ Products in California and in this District, which is where Plaintiff
20   purchased Defendant’s products.
21           17.   Pursuant to 28 U.S.C. §1391(b), this Court is the proper venue since the
22   Defendant is subject to personal jurisdiction in this district and a substantial part of the
23   events or omissions giving rise to the claims occurred in this district.
24   //
25   //
26                                                  5
27                                CLASS ACTION COMPLAINT
28
                Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 6 of 44




 1
                                                    INTRODUCTION

 2           18.       The Products’ representations are misleading because despite the front-label
 3
     claims of “NO ARTIFICAL FLAVORS OR COLORS” the ingredients have been processed to
 4

 5   change the flavoring and coloring OR the ingredients undergo a chemical process that
 6
     changes the composition from its natural state, in the amount, type and/or form which a
 7
     reasonable consumer would not expect based on the claims asserted on the front of the
 8
 9   packaging of the Products.
10
            19.        The “NO ARTIFICAL FLAVORS OR COLORS” representative is deceptive,
11
     misleading and false because the cocoa has been processed and modified, as explained
12
     below and disclosed only on the ingredient list, in violation of Food and Drug
13
     Administration (“FDA”) regulations 1 meant to combat this type of consumer deception.
14
     I. Consumer Demand for Minimally Processed Yet Indulgent Ingredients
15
     //
16
     //
17

18

19

20   1
        Section 201(f) of the Federal Drug & Cosmetic Act (“FD&C Act”) defines the term “food” to mean articles for food or
21   drink for man or other animals, chewing gum, and articles used for components of any such article. Subject to certain
     exceptions, dietary supplements are generally considered to be foods under the FD&C Act (21 U.S.C. 321(ff)). Section
22   201(n) of the FD&C Act (21 U.S.C. 321(n)) provides that labeling is misleading if, among other things, it fails to reveal facts
     that are material in light of representations made or suggested in the labeling, or material with respect to consequences that
23   may result from the use of the food to which the labeling relates under the conditions of use prescribed in the labeling, or
     under such conditions of use are customary or usual. Section 201(m) of the FD&C Act defines “labeling” as all labels and
     other written, printed, or graphic matter upon any article or any of its containers or wrappers or accompanying such article.
24   The Food and Drug Administration (“FDA”) considers the term “natural” to mean that nothing artificial or
     synthetic (including all color additives regardless of source) has been included in, or has been added to, a food. 21 CFR Part
25   101 [Docket No. FDA–2014–N–1207]: Use of the Term ‘‘Natural’’ in the Labeling of Human Food Products.
26                                                                  6
27                                          CLASS ACTION COMPLAINT
28
              Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 7 of 44




 1
            20.    According to a trade publication, “[M]ore consumers are looking for

 2   authenticity and ‘real’ ingredients in their foods, including sweet ingredients like real
 3
     sugar” and cocoa. 2
 4

 5          21.    And      survey     data     compiled      by     the    International     Dairy-Deli-

 6   Bakery Association (IDDBA) shows a growing “number of Americans continue to avoid
 7
     products made with processed or artificial ingredients.”
 8
 9          22.    Approximately two-thirds of consumers “noted that health, nutrition and

10   making better choices are factors in their purchasing decisions on indulgent items or
11
     desserts,” and “[H]alf of shoppers look for ‘real’ ingredients.”3
12

13          23.    Another recent study found “nearly three-quarters of U.S. consumers find it

14   important to recognize the ingredients in the products they buy,” 4 confirming that
15
     “recognition of ingredients to be one of the biggest drivers of product choice, with more
16

17   than half of respondents (52 percent) considering it to be an important factor.” 5
18          24.    This is not to say a reasonable consumer expects confections and sweets to
19
     be healthy or nutrient-rich – they are by definition an indulgence and not consumed for
20

21

22   2
        Beth Day, Indulgence driving innovation in baked foods, November 3, 2016 FoodBusinessNews.net,
23   https://www.foodbusinessnews.net/articles/7110-indulgence-driving-innovation-in-baked-foods
     3
        Progressive Grocer, Bakery Connects Emotionally With Consumers, Drives Grocery Sales, April 8,
24   2019, https://progressivegrocer.com/bakery-connects-emotionally-consumers-drives-grocery-sales
     4
       https://www.snackandbakery.com/articles/88762-clean-label-snacks-and-bakery-move-from-novelty-
25   to-mainstream
     5
         https://www.foodinsiderjournal.com/clean-label/75-consumers-will-pay-extra-clean-label-ingredients
26                                                     7
27                                   CLASS ACTION COMPLAINT
28
              Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 8 of 44




 1
     their salutary effects in the same way other foods might be.

 2          25.     But consumers expect and seek out those indulgent foods that let them enjoy
 3
     a “guilty pleasure” while taking comfort in other attributes of those products. 6 The fact
 4

 5   that a product may be a confection or sweet does not eradicate the reasonable consumer’s

 6   expectation the product labels’ contain true and accurate representations.
 7
            26.     The representation “NO ARTIFICAL FLAVORS OR COLORS” is false,
 8
 9   deceptive and misleading because consumers expect that Product to contain a higher

10   quality than ingredients that have been artificially or synthetically processed.
11
            27.     Consumers’ preference for minimally processed foods and ingredients has
12

13   caused companies to implement advertising schemes. 7

14          28.     Generally, consumers’ ability to interpret nutrition label information is poor,
15
     so prominent labels -- especially those prominently featured on the front packaging -- are
16

17   particularly important to consumers. 8
18          29.     NMI highlighted consumers’ attitudes and behaviors toward a wide array of
19

20
     6
       Monica Watrous, The new pleasure paradigm, Food Business News, Oct. 4, 2017,
21   https://www.foodbusinessnews.net/articles/10688-the-new-pleasure-paradigm (“To tap into today’s
     pleasure principles, it is critical to move beyond the temporary “high” often associated with pleasure and
22   focus on real ingredients”).
     7
23     Berning JP, Chouinard HH, Manning KC, McCluskey JJ, Sprott DE. Identifying consumer preferences
     for nutrition information on grocery store shelf labels. Food Policy 2010;35(5):429–36.
     8
24      Lisa M. Soederberg Miller; Diana L. Cassady, The Effects of Nutrition Knowledge of Food Label
     Use: A Review of the Literature. 2015 Sep.; 92:207-216.; and Marietta AB, Welshimer KJ, Anderson
25   SL. Knowledge, attitudes, and behaviors of college students regarding the 1990 Nutrition Labeling
     Education Act food labels. J Am Diet Assoc 1999; 99(4):445–9.
26                                                       8
27                                   CLASS ACTION COMPLAINT
28
              Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 9 of 44




 1
     issues related to trends in foods and beverage usage.

 2          30.    These insights, gleaned from an annual, nationally representative sample of
 3
     more than 3,000 adults, provided an understanding of the attitudes, motivations and
 4

 5   behaviors.

 6          31.    More than three-quarters of consumers report package labels influence their
 7
     purchases.
 8
 9          32.    According to Nielsen market research, a majority of consumers “say that

10   when it comes to ingredient trends, a back-to-basics mind-set, focused on simple
11
     ingredients and fewer artificial or processed foods, is a priority.” 9
12

13          33.    Consumers have certain expectations based on experience when it comes to

14   how representations are declared on a label, because ingredients such as cocoa are a
15
     commonly used and valued product amongst U.S. households.
16

17          34.    In fact, chocolate accounts for the largest percentage of the $34.5 billion
18   dollar U.S. confectionary industry, which is approximately 60% or an estimated $21.1
19
     billion in sales according to the National Confectioners Association. 10
20

21          35.    A study conducted by Label Insight surveyed more than 1,500 consumers to
22

23   9
       Reaching for Real Ingredients: Avoiding the Artificial, Nielsen, CPG, FMCG & Retail, Sept. 6, 2016
24   https://www.nielsen.com/us/en/insights/news/2016/reaching-for-real-ingredients-avoiding-the-
     artificial.html
25   10
        National Confectioners Association, https://www.franchisehelp.com/industry-reports/chocolate-
     industry-analysis-2018-cost-trends/ (https://www.candyusa.com) (last visited October 9, 2019)
26                                                     9
27                                  CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 10 of 44




 1
     determine what they expect from brands when it comes to product information.

 2         36.    The survey results indicate that the vast majority of consumers value product
 3
     transparency and consider a wide array of information about a particular product before
 4

 5   making purchase decisions.

 6         37.    Sixty-seven percent (67%) of consumers believe it is the brand or
 7
     manufacturer’s responsibility to provide them with complete product information.
 8
 9         38.    Consumers expect brands to provide complete and accurate information

10   about the product.
11
           39.    Ninety-four percent (94%) of consumers say that they want manufacturers to
12

13   be transparent about the actual ingredients in food and how it is made.

14         40.    The study found that consumers lack access to the complete set of
15
     information they’re looking for in order to make informed purchase decisions when
16

17   shopping for groceries.
18         41.    Even when the information is provided, they don’t fully understand what it
19
     means due to inconsistency, information overload and misinformation.11
20

21
     II.   Background – What is Cocoa?
22

23

24
     11
      https://www.labelinsight.com/hubfs/Label_Insight-Food-Revolution-
25   Study.pdf?hsCtaTracking=fc71fa82-7e0b-4b05- b2b4-de1ade992d33%7C95a8befc-d0cc-4b8b-8102-
     529d937eb427
26                                               10
27                              CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 11 of 44




 1
            42.    The word "cocoa" is actually derived from the Spanish word “cacao,” which

 2   is derived from the Nahuatl word cacahuatl. 12
 3
            43.    The cocoa bean, which is also called the cacao bean or cacao is the dried and
 4

 5   fully fermented seed of Theobroma cacao, from which cocoa solids 13 (a mixture of nonfat

 6   substances) and cocoa butter (the fat) are usually extracted.
 7
            44.    Cocoa beans form the basis of cocoa powder and chocolate.
 8
 9          45.    Cocoa powder is an unsweetened powder produced by grinding the seeds of

10   the fruit of a tropical evergreen tree called the cacao, or cocoa tree. 14
11
            46.    The cacao tree produces fruit, which contains a cocoa pod. Each cocoa pod
12

13   contains approximately 30-50 beans.

14          47.    The beans are removed from the pod, fermented, and dried. The cocoa beans
15
     are cracked and the shells are separated from nibs.
16

17          48.    The nibs are roasted to a rich brown color and ground into chocolate liquid
18   called cocoa liquor.
19
            49.    The liquid solidifies after cooling and cocoa butter is extracted.
20

21          50.    The solid blocks that remain are pressed to produce cocoa powder.
22

23   12
        Bingham, Ann; Roberts, Jeremy (2010). South and Meso-American Mythology A to Z. Infobase
24   Publishing. p. 19. ISBN 978-1-4381-2958-7.
     13
        Taylor CL, Wilkening VL. How the nutrition food label was developed, part 1: the Nutrition Facts
25   panel. J Am Diet Assoc 2008;108(3):437–42
     14
        https://www.thespruceeats.com/what-is-cocoa-powder-520351
26                                                     11
27                                  CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 12 of 44




 1
            51.   Cocoa powder (“cocoa”) is the “core of a chocolate's flavor, without any

 2   extra fat, sugar, or milk to get in the way.”
 3
            52.   Cocoa powder results from crushing the edible portions of the cocoa bean –
 4

 5   “nibs” – into a fine paste, releasing and melting the nibs’ fat content (cocoa butter).

 6          53.   The combination of crushed, ground nibs and cocoa butter produces
 7
     chocolate liquor.
 8
 9          54.   The chocolate liquor is pressed between hydraulic plates to form hard-cocoa

10   “press cakes” and the excess cocoa butter is removed.
11
            55.   The cocoa cakes are grated into fine powders.
12

13          56.   The types of powders produced are based on the amount of cocoa butter, or

14   fat, remaining in the powder: high or “breakfast cocoa” (22% +), medium or “cocoa” (10-
15
     12%) and low-fat cocoa (less than 10%).
16

17
     III.   Effects of Alkali Treatment on Cocoa
18

19          57.   Cocoa powder can be further treated through alkalization (“Dutch-process”
20
     or alkalized) or used in its non-alkalized state
21

22          58.   Unsweetened cocoa powder is typically rendered in two forms – unalkalized
23   cocoa, or Dutch-process/alkalized cocoa.
24
            59.   Unalkalized cocoa results from pressing cocoa beans with no additional
25

26                                                   12
27                                CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 13 of 44




 1
     modifications.

 2         60.    The resulting natural cocoa powder is light brown, with a strong chocolate
 3
     taste and a fruitiness.
 4

 5         61.    “Dutch” cocoa powders have been treated with alkali solutions to raise the

 6   pH (to make it less acidic).
 7
           62.    Alkalization creates a range of darker brown colors, giving the impression
 8
 9   they contain more cocoa than they actually do but substituting a mild taste from a more

10   intense chocolate-y taste.
11

12

13

14
                       Non-Alkalized                          Alkalized

15

16

17

18

19

20

21

22

23

24

25

26                                             13
27                                  CLASS ACTION COMPLAINT
28
              Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 14 of 44




 1                                                 Non-Alkalized
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13          63.     Alkalization detracts from the real cocoa taste delivering a milder flavor.
14

15   IV.    Unmodified and Unalkalized Cocoa Provides Benefits
16

17          64.     The health benefits associated with cocoa are widely accepted.15 The health
18
     benefits of “cocoa” are so important to consumers that it is often the topic of discussion
19

20

21
     15
        Cocoa and dark chocolate increasingly have been associated with cardiovascular health benefits.
22
     These include increasing vasodilation (12) and coronary arterial output (13) as well as decreasing blood
23   pressure (14, 15) and platelet aggregation (16). These combined effects, along with epidemiological
     studies that show lowering of blood pressure (17) and decreases in mortality due to cardiovascular
24   disease (17, 18), suggest that cocoa powder and dark chocolate are associated with heart and circulatory
     benefits. These benefits are thought to be conferred, in part, by the flavanol antioxidants found in cocoa.
25   Impact of Alkalization on the Antioxidant and Flavanol Content of Commercial Cocoa Powders,
     Kenneth B. Miller, at al. J. Agric. Food Chem. 2008, 56, 8527–8533 8527.
26                                                       14
27                                   CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 15 of 44




 1
     in public forums, promoted by well-known doctors, such as Dr. Oz. 16

 2          65.    Cocoa and dark chocolate increasingly have been associated with
 3
     cardiovascular health benefits.
 4

 5          66.    It is generally known that cocoa powder’s health benefits include a high

 6   amount of flavanols and fiber.
 7
            67.    Cocoa is a food ingredient that is important for the contribution of flavor to
 8
 9   foods and it clearly has associated with health benefits.

10          68.    Flavanol (flavan-3-ol) antioxidants14 are responsible for cardiovascular
11
     health benefits. It is a well-known fact that natural cocoas are high in flavanols.
12

13          69.    Flavonoids are a class of antioxidants that are abundant in both cacao and

14   cocoa powder.
15
            70.    Flavonoids inhibit pro-inflammatory enzymes in the body, meaning that they
16

17   have a widespread anti-inflammatory effect.
18          71.    Additionally, flavonoids have been associated with higher levels of
19
     “healthy” HDL cholesterol and better overall cardiovascular health.
20

21          72.    In a study, the results showed that natural cocoas tend to group with the
22   highest total flavanols ranging from 22.86 to 40.25 mg/g.
23
            73.    The lightly alkali processed cocoa powders ranged from 8.76 to 24.65 mg/g
24

25   16
      https://www.doctoroz.com/article/good-chocolate-bad-chocolate-and-how-tell-difference (last visited
     October 9, 2019)
26                                                    15
27                                  CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 16 of 44




 1
     total flavanols, the medium alkali treated powders from 3.93 to 14.00 mg/g, and the

 2   heavily alkali treated powders from 1.33 to 6.05 mg/g total flavanols.
 3
            74.    Natural cocoas showed the highest levels of ORAC and TP. Both
 4

 5   antioxidant capacity and TP were highly negatively correlated with pH15.

 6          75.    Natural (nonalkalized powders) have the highest ORAC, total polyphenols
 7
     (“TP”) 17 and flavanols (including procyanidins).
 8
 9          76.    When cocoa is processed with alkali, also known as Dutch processing or

10   Dutching, the flavanols and TP’s are substantially reduced.18
11
            77.    Approximately, 40% of the natural level of flavanols is retained on average
12

13   for lightly Dutched powders and an average of about 22% is retained in medium alkali

14   treated powders.
15
            78.    Alkali treatment substantially reduces the level of flavanols in cocoa
16

17   powders, negatively impacts the health benefits, which represents an important
18   processing step during which losses can occur.”19
19

20

21   17
        Singleton, V.; Rossi J. Colorimetry of total polyphenols with phosphomolybdic-phosphotungstic scoid
     reagents. Am. J. Enol. Vitic. 1965, 16, 144-58.
22   18
        Gu, L.; Kelm, M.; Hammerstone, J. F.; Beecher, G.; Cunningham, D.; Vannozzi, D.; Prior, R.
23   Fractionation of polymeric procyandins from low-bush blueberry and quantification of procyandins in
     selected foods with an optimized normal phase HPLC-MS fluorescence detection method. J. Agric.
24   Food Chem. 2002, 50, 4852–4860; Kolbe, F. X. A study of natural and alkali process cocoa powders
     Manuf. Confect. 1964, May, 31-34.
25   19
        Miller et al., Impact of alkalization on the antioxidant and the flavanol content of commercial cocoa
     powders. J Argic Food Chem 56:8527-33 (2008).
26                                                     16
27                                  CLASS ACTION COMPLAINT
28
                Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 17 of 44




 1
               79.    In addition to its antioxidant properties attributed from flavanols, there are

 2   additional scientifically proven health benefits associated with unprocessed cocoa that is
 3
     directly derived from the seed of the cocoa tree.
 4

 5             80.    Studies show that cocoa and dark chocolate will improve health by lowering

 6   your risk of heart disease.
 7
               81.    Cocoa and dark chocolate is also nutritious, because the fatty acid profile of
 8
 9   the cocoa is excellent and it contains stimulants such as caffeine.

10             82.    These cocoa beans can also improve your blood flow and blood pressure,
11
     while raising HDL and protecting LDL from oxidation.
12

13             83.    Unprocessed cocoa also contains bioactive compounds to protect against sun

14   damage. 20
15

16   V.        Non-Alkalized Cocoa Powders Exist and are Viable Alternatives
17

18             84.    Cocoa manufacturers are aware of many consumers’ desires to eschew

19   additives when consuming cocoa powder.
20
               85.    According to the trade publication BakeryandSnacks.com,
21

22   //
23   //
24

25
     20
          https://www.healthline.com/nutrition/7-health-benefits-dark-chocolate#section7
26                                                       17
27                                     CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 18 of 44




 1
            Over the past few years, food manufactures have listened to customer
            demands for fewer additives in desserts. However, the 180-year-old process
 2          of alkalizing chocolate meant manufacturers could not label a product purely
 3
            as “cocoa,” instead having to use “cocoa processed with alkali.”21

 4          86.    Cocoa processors have responded to this demand by developing cocoa
 5
     powder that achieves the dark brown color and intense chocolate flavor, but without the
 6
     use of alkalis.
 7

 8          87.    For instance, a joint venture of Archers Daniel Midland (“ADM”) and
 9
     Belgian cocoa processing firm deZaan developed Truedark, a non-alkalized, cocoa
10
     powder with a “strong cocoa taste and a rich brown color.” 22
11

12          88.    The world’s largest cocoa processor, Barry Callebaut, recently introduced
13
     “Natural Dark,” “a cocoa powder that not only delivers a natural dark brown color but
14
     brings a rich, chocolaty flavor that [its] customers can confidently use across all major
15

16   applications.”23
17
                                    FACTUAL BACKGROUND
18
            89.    Plaintiff has purchased the NESTLÈ Products from 2018 through 2019 from
19
     locations in San Francisco County and surrounding areas. Plaintiff’s preference for
20
     natural products containing no artificial flavors or colors is similar to other consumers
21
     seeking the benefits of products that do not contain artificial and/or synthetic ingredients,
22

23   21
        Hal Conick, ADM deZaan claims ‘industry first’ natural dark cocoa powder, Bakeryandsnacks.com,
24   July 21, 2015.
     22
        Archer Daniels Midland Company, Press Release, deZaan Introduces Dark Natural Cocoa Powder,
25   'Truedark,' Perishable News, Aug. 27, 2015.
     23
        Anna Wiber, Bensdorp rolls out clean label cocoa powder, BakingBusiness.com, Aug. 30, 2019.
26                                                   18
27                                 CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 19 of 44




 1
     which is why the Plaintiff has been willing to pay a higher premium price for the

 2
     NESTLÈ Products. The average price for NESTLÈ Products varies from approximately

 3
     $3 to $10 depending on the size of the container. Plaintiff and class members purchased

 4   and paid a premium therefore in reliance on such statements as “NO ARTIFICAL

 5   FLAVORS OR COLORS” believing that the NESTLÈ Products contained no artificial

 6   and/or synthetic ingredients or did not undergo an artificial or synthetic process to

 7   produce an ingredient that was not natural.

 8         90.    The Defendant’s “NO ARTIFICAL FLAVORS OR COLORS” are printed on

 9   labels affixed to the NESTLÈ’ Products located throughout retail stores throughout

10   America. At all times, Plaintiff believed that he was purchasing products containing “NO

11   ARTIFICAL FLAVORS OR COLORS” when purchasing the NESTLÈ’ Products. In fact,

12   Plaintiff continued to purchase the NESTLÈ’ Products believing them to not contain “NO

13   ARTIFICAL FLAVORS OR COLORS” or did not undergo an artificial or synthetic process to

14   produce an ingredient that was not natural. Defendant continued to maintain that its

15   Products contain no artificial or synthetic flavors or colors.

16         91.     Defendant manufactures, distributes, and/or produces a variety of products

17   including NESQUIK. Defendant claims that the NESTLÈ Products contain “NO

18   ARTIFICAL FLAVORS OR COLORS.” The “NO ARTIFICAL FLAVORS OR COLORS” made

19   by the Defendant regarding the NESTLÈ Products are false, misleading and deceptive.
20   The NESTLÈ Products cost more than other similar products that do have misleading
21   labeling setting forth false claims. If the Defendant was enjoined from making the false
22   representations, the market demand and price for the NESTLÈ Products would be
23   reduced insofar as the market prices have been artificially inflated as a result of the
24   Defendant’s false claims “NO ARTIFICAL FLAVORS OR COLORS”. Plaintiff and class
25   members expected that any labeling from Defendant to be truthful and honest. Prior to
26                                                 19
27                               CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 20 of 44




 1
     making any purchase, Plaintiff and class members read the label prominently displayed

 2
     by Defendant that the NESTLÈ Products did not contain artificial flavors or colors since

 3
     processing cocoa with alkali produces an artificial color and flavor. Plaintiff and class

 4   members on the basis of Defendant’s labeling did not expect there to be any artificial

 5   and/or synthetic flavoring or coloring in the Products.

 6         92.    Defendant admits on the back of the packaging that they use “COCOA

 7   PROCESSED WITH ALKALI” in the NESTLÈ’ Products.

 8         93.    The Defendant prominently displays claims that the NESTLÈ Products

 9   contain “NO ARTIFICAL FLAVORS OR COLORS” on the labels affixed to the products.

10   Plaintiff saw and read similar labels prominently displayed on the NESTLÈ Products at

11   stores located in San Francisco county and surrounding areas with the language “NO

12   ARTIFICAL FLAVORS OR COLORS,” which Plaintiff relied on in deciding to purchase

13   NESTLÈ Products.

14         94.    The following images show an example of the front label of the packaging

15   containing the representations, “NO ARTIFICAL FLAVORS OR COLORS”:

16   //

17   //

18

19

20

21

22

23

24

25

26                                                20
27                               CLASS ACTION COMPLAINT
28
           Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 21 of 44




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12        95.   The following images show an example of the back label of the packaging
13   containing the statement “COCOA PROCESSED WITH ALKALI”:
14

15

16

17

18

19

20

21

22

23

24

25

26                                           21
27                            CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 22 of 44




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13
           96.    The Defendant prominently display claims that the NESTLÈ Products
14
     contain “NO ARTIFICAL FLAVORS OR COLORS” per the labels affixed to the front
15
     packaging of the Products. Plaintiff saw and read similar labels prominently displayed on
16
     the NESTLÈ Products at stores located in San Francisco County and surrounding areas
17
     with the language “NO ARTIFICAL FLAVORS OR COLORS”, which Plaintiff relied on in
18
     deciding to purchase NESTLÈ Products.
19
           97.    At all times, Plaintiff and class members believed that the NESTLÈ Products
20
     did not contain artificial flavors or colors based on the representations and/or warranties
21
     and concluded there were no artificial and/or synthetic ingredients or processes impacting
22
     flavor or color that were present in the Products.
23
           98.    By the Defendant’s own admissions, the NESTLÈ Products undergo a
24
     synthetic process affecting and impacting the color and flavor. Alkalized cocoa is
25
     chemically processed to reduce the acidity and harshness of natural cocoa. In doing so,
26                                                22
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 23 of 44




 1   alkalizing alters the flavor of the cocoa and darkens the color, making it appear to be
 2   even more chocolate in taste. Cocoa processed with alkali undergoes an artificial or
 3   synthetic process that is contrary to the representations contained on the Defendant’s
 4   labels. Insofar as the Defendant makes very specific representations that the NESTLÈ
 5   Products contain “NO ARTIFICAL FLAVORS OR COLORS”-- those representations are
 6   false, deceptive and misleading.
 7
                     PRIVATE ATTORNEYS GENERAL ALLEGATIONS
 8
           99.    In addition to asserting class claims, Plaintiff assert claims on behalf of class
 9
     members pursuant to California Business & Professions Code § 17200, et seq. The
10
     purpose of such claims is to obtain injunctive orders regarding the false labeling,
11
     deceptive marketing and consistent pattern and practice of falsely promoting natural
12
     claims relating to flavors and colors and the disgorgement of all profits and/or restoration
13
     of monies wrongfully obtained through the Defendant’s pattern of unfair and deceptive
14
     business practices as alleged herein. This private attorneys general action is necessary
15
     and appropriate because Defendant has engaged in wrongful acts described herein as part
16
     of the regular practice of its business.
17
                                 CLASS ACTION ALLEGATIONS
18

19         100. Plaintiff brings this action on his own behalf and on behalf of all other
20   persons similarly situated pursuant to Federal Rule of Civil Procedure 23.
21
           101. Plaintiff seeks to represent the following Class and Sub-Class (hereinafter
22
     collectively the “Classes”):
23

24                All persons residing in the United States who purchased the NESTLÈ
25                Products for personal use and not for resale during the time period April 9,
                  2016, through the present (the “Class”).
26                                                23
27                                  CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 24 of 44




 1
                    All persons residing in the State of California who purchased the NESTLÈ
                    Products for personal use and not for resale during the time period April 9,
 2                  2016, through the present (the “Sub-Class”).
 3
           102. The Classes comprise many thousands to millions of persons throughout the
 4
     United States and California, the joinder of whom is impracticable, and the disposition of
 5
     their claims in a class action will benefit the parties and the Court. The Classes are
 6
     sufficiently numerous because on information and belief, thousands to hundreds of
 7
     thousands of units of the NESTLÈ Products have been sold in the United States and State
 8
     of California during the time period April 9, 2016, through the present (the “Class
 9
     Period”).
10

11         103. There is a well-defined community of interest in this litigation and the
12   Classes are easily ascertainable:
13         a. Numerosity: The members of the Classes are so numerous that any form of
14               joinder of all members would be unfeasible and impractical. On information
15               and belief, Plaintiff believes the size of the Classes exceed thousands of
16               members.
17         b. Typicality: Plaintiff is qualified to and will fairly and adequately protects the
18               interests of each member of the Classes with whom he has a well-defined
19               community of interest and the claims (or defenses, if any) are typical of all
20               members of the Classes.
21         c. Adequacy: Plaintiff does not have a conflict with the Classes and is qualified to
22               and will fairly and adequately protect the interests of each member of the
23               Classes with whom he has a well-defined community of interest and typicality
24               of claims, as alleged herein. Plaintiff acknowledges that he has an obligation to
25               the Court to make known any relationship, conflict, or difference with any
26                                                  24
27                                 CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 25 of 44




 1
               putative class member. Plaintiff’s attorneys and proposed class counsel are

 2
               well versed in the rules governing class action and complex litigation regarding

 3
               discovery, certification, and settlement.

 4         d. Superiority: The nature of this action makes the use of class action adjudication

 5             superior to other methods. Class action will achieve economies of time, effort,

 6             and expense as compared with separate lawsuits, and will avoid inconsistent

 7             outcomes because the same issues can be adjudicated in the same manner and at

 8             the same time for the entire class.

 9
           104. There exist common questions of law and fact that predominate over
10
     questions that may affect individual class members. Common questions of law and fact
11
     include, but are not limited to, the following:
12

13      a. Whether Defendant’ conduct is a fraudulent business act or practice within the
14         meaning of Business and Professions Code section 17200, et seq.;
15      b. Whether Defendant’ advertising is untrue or misleading within the meaning of
16         Business and Professions Code section 17500, et seq.;
17      c. Whether Defendant made false and misleading representations in the advertising
18         and/or packaging of the NESTLÈ Products;
19      d. Whether Defendant knew or should have known that the claims and
20         representations were false;
21      e. Whether Defendant represented that the NESTLÈ Products have characteristics,
22         benefits, uses, or quantities which they do not have;
23      f. Whether Defendant representations regarding the NESTLÈ Products are false;
24      g. Whether Defendant warranted the health and wellness of the NESTLÈ Products by
25         virtue of the representations and warranties relating to the Products;
26                                                   25
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 26 of 44




 1
        h. Whether the Defendant breached warranties regarding the NESTLÈ Products;

 2
        i. Whether the Defendant committed statutory and common law fraud; and

 3
        j. Whether Defendant’s conduct as alleged herein constitutes an unlawful business

 4      act or practice within the meaning of Business and Professions Code section 17200, et

 5      seq.;

 6
           105. Plaintiff’s claims are typical of the claims of the Classes, and Plaintiff will
 7
     fairly and adequately represent and protect the interests of the Classes. Plaintiff has
 8
     retained competent and experienced counsel in class action and other complex litigation.
 9
           106. Plaintiff and the Classes have suffered injury in fact and have lost money as
10
     a result of Defendant’s false representations. Indeed, Plaintiff purchased the NESTLÈ
11
     Products under the belief that the Products did not contain artificial flavoring or coloring
12
     or the flavoring or coloring was not altered from its natural state. Plaintiff relied on
13
     Defendant’s packaging, labeling, and marketing and would not have purchased the
14
     NESTLÈ Products or paid a premium for them if he had known that they did not have the
15
     characteristics, ingredients, uses, benefits, or quantities as represented vis-à-vis the
16
     representations and warranties relating to the Products.
17
           107. The Defendant’s misrepresentations regarding the representations and
18
     warranties relating to the Products were material insofar as consumers relate the “NO
19
     ARTIFICAL FLAVORS OR COLORS” claims as indicative of healthier foods and tend to be
20
     willing to pay a price premium for healthier foods. The Defendant is aware of consumer
21
     preference for healthier products and therefore have implemented a strategic false
22
     advertising and marketing campaign intended to deceive consumers into thinking that the
23
     NESTLÈ Products do not contain artificial colors or flavors even though the flavors and
24
     colors have been altered from its natural state.
25

26                                                 26
27                                CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 27 of 44




 1
           108. A class action is superior to other available methods for fair and efficient

 2
     adjudication of this controversy. The expense and burden of individual litigation would

 3
     make it impracticable or impossible for class members to prosecute their claims

 4   individually.

 5         109. The trial and litigation of Plaintiff’s claims are manageable. Individual

 6   litigation of the legal and factual issues raised by Defendant’s conduct would increase

 7   delay and expense to all parties and the court system. The class action device presents far

 8   fewer management difficulties and provides the benefits of a single, uniform

 9   adjudication, economies of scale, and comprehensive supervision by a single court.

10         110. Defendant has acted on grounds generally applicable to the Classes as a

11   whole, thereby making final injunctive relief and/or corresponding declaratory relief

12   appropriate with respect to the Classes as a whole. The prosecution of separate actions by

13   individual class members would create the risk of inconsistent or varying adjudications

14   with respect to individual members of the Classes that would establish incompatible

15   standards of conduct for the Defendant.

16         111. Absent a class action, Defendant is likely to retain the benefits of their

17   wrongdoing. Because of the small size of the individual class members’ claims, few, if
18   any, class members could afford to seek legal redress for the wrongs complained of
19   herein. Absent a representative action, the class members will continue to suffer losses
20   and Defendant will be allowed to continue these violations of law and to retain the
21   proceeds of their ill-gotten gains.
22         112. Excluded from the class is the Defendant in this action, any entity in which
23   Defendant has a controlling interest, including, but not limited to officers, directors,
24   shareholders, current employees and any and all legal representatives, heirs, successors,
25   and assigns of Defendant.
26                                                 27
27                                CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 28 of 44




 1
           113. Were if not for this class action, most class members would find the cost

 2
     associated with litigating claims extremely prohibitive, which would result in no remedy.

 3
           114. This class action would serve to preserve judicial resources, the respective

 4
     parties’ resources, and present fewer issues with the overall management of claims, while

 5   at the same time ensuring a consistent result as to each class member.

 6                                  FIRST CAUSE OF ACTION

 7                       Violations of California Civil Code § 1750, et seq.

 8                By Plaintiff and the Proposed Sub-Class against Defendant

 9
           115. Plaintiff hereby incorporates by reference the allegations contained in all
10
     preceding paragraphs of this complaint.
11
           116. Plaintiff and the Sub-Class are “consumers” as defined by Cal. Civ. Code §
12
     1761(d) and the NESTLÈ Products are each a “good” as defined by Cal. Civ. Code §
13
     1761(a).
14
           117. The California Consumers Legal Remedies Act, Cal. Civ. Code §
15
     1770(a)(5), expressly prohibits “[r]epresenting that goods or services have sponsorship,
16
     approval, characteristics, ingredients, uses, benefits, or quantities which they do not have
17
     or that a person has a sponsorship, approval, status, affiliation, or connection which he or
18
     she does not have.” The Defendant has violated § 1770(a)(5) insofar as the Products
19
     alleged to contain no artificial flavoring or coloring constitute characteristics, ingredients
20
     and/or benefits that the NESTLÈ Products do not have.
21
           118. The California Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)
22
     (7), expressly prohibits “[r]epresenting that goods or services are of a particular standard,
23
     quality, or grade, or that goods are of a particular style or model, if they are of another.”
24
     The Defendant has violated § 1770(a)(7) insofar as the NESTLÈ Products are represented
25
     as not containing artificial flavoring or coloring i.e. natural flavors and colors which
26                                                 28
27                                CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 29 of 44




 1
     constitutes a particular quality or grade, when in truth they contain artificial and synthetic

 2
     ingredients or a chemical process that alters the color and flavor.

 3
           119. The California Consumers Legal Remedies Act, Cal. Civ. Code §

 4   1770(a)(9), expressly prohibits “[a]dvertising goods or services with intent not to sell

 5   them as advertised.” The Defendant has violated § 1770(a)(9) insofar as the NESTLÈ

 6   Products have been advertised not containing artificial flavors or colors, but are not

 7   advertised or sold in a manner consistent with those claims. Because the Defendant

 8   knows and have admitted that the NESTLÈ Products contain artificial or synthetic flavors

 9   or colors, the Defendant intended not to the sell the NESTLÈ Products as advertised, in

10   violation of the CLRA.

11         120. The California Consumers Legal Remedies Act, Cal. Civ. Code §

12   1770(a)(16), expressly prohibits “[r]epresenting that the subject of a transaction has been

13   supplied in accordance with a previous representation when it has not.” The Defendant

14   has violated § 1770(a)(16) insofar as the Defendant has represented that the Plaintiff and

15   Sub-Class have been supplied with Products with no artificial flavors or colors when they

16   have not.

17         121. Plaintiff and the proposed Sub-Class of California class members suffered

18   injuries caused by Defendant because they would not have purchased the NESTLÈ
19   Products if the true facts were known concerning the Defendant’s false and misleading
20   statements relating to its Products containing no artificial flavors or colors.
21         122. On or about January 22, 2020, prior to filing this action, a notice letter was
22   served on Defendant advising the Defendant that they are in violation of the CLRA and
23   demanding remedies for Plaintiff and class members in accordance with Cal. Civ. Code
24   1782(a). The notice is attached as “Exhibit A.”
25         123. Plaintiff seeks damages and injunctive relief for this violation of the CLRA
26                                                 29
27                                CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 30 of 44




 1
     on behalf of himself and class members.

 2
                                   SECOND CAUSE OF ACTION

 3
                 Violations of California Business & Professions Code §§17500, et seq.

 4                    By Plaintiff and the Proposed Sub-Class against Defendant

 5
           124. Plaintiff hereby incorporates by reference the allegations contained in all
 6
     preceding paragraphs of this complaint.
 7
           125. Pursuant to Cal. Bus. & Prof. Code §§ 17500, et seq., it is “unlawful for any
 8
     person to make or disseminate or cause to be made or disseminated before the public in
 9
     this state, ... in any advertising device ... or in any other manner or means whatever,
10
     including over the Internet, any statement, concerning ... personal property or services,
11
     professional or otherwise, or performance or disposition thereof, which is untrue or
12
     misleading and which is known, or which by the exercise of reasonable care should be
13
     known, to be untrue or misleading.”
14
           126. Defendant committed acts of false advertising, as defined by §17500, by
15
     making representations that the Products contain no artificial flavors or colors, but those
16
     claims are false and misleading.
17
           127. Because the Defendant’s product labeling admits the NESTLÈ Products
18
     contain artificial or synthetic ingredients, Defendant knew or should have known through
19
     the exercise of reasonable care that the claims regarding the NESTLÈ Products were
20
     false, untrue and misleading to Plaintiff and class members.
21
           128. Defendant’s actions in violation of § 17500 were false and misleading such
22
     that the Plaintiff, the Proposed Sub-Class and the general public are and were likely to be
23
     deceived.
24
           129. Plaintiff and the Proposed Sub-Class lost money or property as a result of
25
     Defendant’s false advertising violations, because they would not have purchased or paid
26                                                30
27                                CLASS ACTION COMPLAINT
28
               Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 31 of 44




 1
     a premium for the NESTLÈ Products if they had not been deceived by Defendant’s false

 2
     claims.

 3
           129. Plaintiff and the Proposed Sub-Class paid a premium for the NESTLÈ

 4   Products due to their reliance on the Defendant’s claims and on the Defendant’s good

 5   faith and reputation.

 6                                 THIRD CAUSE OF ACTION

 7                                 For Breach of Express Warranty

 8                             Violations of Cal. Com. Code § 2313(1)

 9                  By Plaintiff and the Proposed Sub-Class against the Defendant

10         130. Plaintiff hereby incorporates by reference the allegations contained in all
11   preceding paragraphs of this complaint.
12         131. Defendant made representations, promises and/or affirmations of fact
13   constituting express warranties that the Products contain no artificial flavors or colors
14   which are/were contained on the front of NESTLÈ Products. Defendant’s statements,
15   representations, and/or warranties formed a basis of the bargain on which the Plaintiff
16   and the Proposed Sub-Class relied on in deciding to purchase and actually purchasing the
17   NESTLÈ Products. The warranties failed to comply with the affirmation that the
18   NESTLÈ Products were natural since they contain artificial and/or synthetic flavors or
19   colors.
20         132. The Defendant breach the express warranties by selling the NESTLÈ
21   Products in contravention of the express warranties insofar as the NESTLÈ Products
22   contain artificial and/or synthetic flavors or colors.
23         133. Defendant’s breach of the express warranties were the actual and proximate
24   cause of damage to the Plaintiff and the Proposed Sub-Class including, inter alia, the loss
25

26                                                 31
27                                CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 32 of 44




 1
     of the purchase prices and/or the payment of a price premium in connection with their

 2
     purchase of the NESTLÈ Products.

 3
           134. Plaintiff provided written notice of breach to the Defendant, who failed to

 4   adequately respond or remedy the breach. The notice is attached to this complaint as

 5   “Exhibit A”.

 6         135. Accordingly, Plaintiff and the Proposed Sub-Class seek actual damages

 7   arising from the Defendant’ breach of express warranty.

 8                               FOURTH CAUSE OF ACTION

 9                     For Breach of the Implied Warranty of Merchantability

10                              Violations of Cal. Com. Code § 2314

11                  By Plaintiff and the Proposed Sub-Class against the Defendant

12
           136. Plaintiff hereby incorporates by reference the allegations contained in all
13
     preceding paragraphs of this complaint.
14
           137. Defendant made representations in the form of marketing and product
15
     labeling setting forth the All Natural Claims. The Defendants are merchants that sold the
16
     NESTLÈ Products to Plaintiff and the Proposed Sub-Class, which carried with it an
17
     implied warranty that the NESTLÈ Products were merchantable. Defendant made
18
     representations, promises and/or affirmations of fact constituting warranties that the
19
     Products contain no artificial flavors or colors which are/were contained on the front of
20
     NESTLÈ Products. Defendant’s statements, representations, and/or warranties formed a
21
     basis of the bargain on which the Plaintiff and the Proposed Sub-Class relied on in
22
     deciding to purchase and actually purchasing the NESTLÈ Products. The warranties
23
     failed to comply with the affirmation that the NESTLÈ Products contained artificial
24
     and/or synthetic flavors or colors.
25

26                                                32
27                               CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 33 of 44




 1
           138. The Defendant breach the implied warranty in that the All Natural Claims

 2
     regarding NESTLÈ Products were false.

 3
           139. As an actual and proximate result of the Defendant’s breach of implied

 4   warranty, Plaintiff and the Proposed Sub-Class did not receive the NESTLÈ Products in a

 5   manner that conformed to the promises and affirmations made on the labels thereof, in

 6   violation of Cal. Com. Code § 2314(2)(f).

 7         140. Plaintiff provided written notice of breach to the Defendant, who failed to

 8   adequately respond or remedy the breach. The notice is attached as “Exhibit A” to this

 9   complaint.

10         141. Accordingly, Plaintiff and the Proposed Sub-Class seek actual damages

11   arising from the Defendant’s breach of implied warranty.

12                                 FIFTH CAUSE OF ACTION

13                                             For Fraud

14                       By Plaintiff and Proposed Class against Defendant

15
           141. Plaintiff hereby incorporates by reference the allegations contained in all
16
     preceding paragraphs of this complaint.
17
           142. Plaintiff brings this claim individually and on behalf of the Proposed Class
18
     against Defendant. At all times in purchasing NESTLÈ Products, Plaintiff and class
19
     members believed prior to making purchase that they were purchasing products that did
20
     not contain artificial and/or synthetic ingredients as a result of Defendant’s labeling.
21
     From 2013, Plaintiff saw and read similar labels prominently displayed on the NESTLÈ
22
     Products at stores located in San Francisco and surrounding areas with the language “NO
23
     ARTIFICAL FLAVORS OR COLORS” which Plaintiff relied on in deciding to purchase
24
     NESTLÈ Products. Plaintiff and class members read Defendant’s labeling on the front of
25

26                                                33
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 34 of 44




 1
     the NESTLÈ Products and paid a premium as a result of Defendant’s statements,

 2
     representations, and/or warranties.

 3
           143. As discussed above, Defendant provided Plaintiff and Class members with

 4   false or misleading material information in connection with the claims contained on the

 5   labeling of the NESTLÈ Products. Plaintiff and class members relied on Defendant’s

 6   statements, representations, and warranties prior to making the decision to purchase the

 7   NESTLÈ’ Products. Defendant misrepresented and/or failed to disclose material facts to

 8   Plaintiff and class members about the NESTLÈ Products – that the NESTLÈ Products

 9   contained artificial and/or synthetic flavors or colors.

10         144. Defendant misrepresented the nature and content of the NESTLÈ Products

11   by making the false ‘natural’ related claims to the flavoring and coloring that Plaintiff

12   and the class members relied on to their detriment.

13         145. The Defendant’s misrepresentations and omissions were made with

14   knowledge of the falsehood thereof or in conscious disregard of the likelihood of their

15   falsehood.

16         146. The misrepresentations and/or omissions made by Defendant, upon which

17   Plaintiff and Class members reasonably and justifiably relied, were intended to induce

18   and actually induced Plaintiff and the Proposed Class members to purchase the NESTLÈ
19   Products.
20         147. The fraudulent actions of Defendant caused damage to Plaintiff and the
21   Proposed Class members, who are entitled to damages, punitive damages, and other legal
22   and equitable relief as a result.
23   //
     //
24

25

26                                                 34
27                                CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 35 of 44




 1
                                   SIXTH CAUSE OF ACTION

 2
                                  For Negligent Misrepresentation

 3
                         By Plaintiff and Proposed Class against Defendant

 4
           148. Plaintiff hereby incorporates by reference the allegations contained in all
 5
     preceding paragraphs of this complaint.
 6
           149. Plaintiff brings this claim individually and on behalf of the Proposed Class
 7
     against Defendant. At all times in purchasing NESTLÈ Products, Plaintiff and class
 8
     members believed prior to making purchase that they were purchasing products that did
 9
     not contain artificial and/or synthetic ingredients as a result of Defendant’s labeling.
10
     Plaintiff and class members read Defendant’s labeling on the front of the NESTLÈ
11
     Products containing ‘natural’ related claims to flavoring and coloring and paid a premium
12
     as a result of Defendant’s statements, representations, and/or warranties.
13
           150. Defendant misrepresented the nature, quality and ingredients of the
14
     NESTLÈ Products. Defendant had a duty to disclose this information.
15
           160. At the time Defendant made the false representations as to the Products
16
     containing no artificial flavoring or coloring that Defendant knew or should have known
17
     that these representations were false or made them without knowledge of their truth or
18
     veracity.
19
           161. Defendant negligently misrepresented and omitted material facts about the
20
     NESTLÈ Products, in that they were not ‘natural’ in flavoring or coloring and in fact
21
     contained artificial and/or synthetic flavoring or coloring. Plaintiff and the Proposed
22
     Class relied upon the negligent statements or omissions and were deceived and induced
23
     into purchasing the NESTLÈ Products.
24
           162. The negligent misrepresentations and/or omissions made by Defendant,
25
     upon which Plaintiff and the Proposed Class members reasonably and justifiably relied,
26                                                35
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 36 of 44




 1
     were intended to induce and actually induced Plaintiff and the Proposed Class members

 2
     to purchase the NESTLÈ Products.

 3
            163. Plaintiff and Class members would not have purchased the NESTLÈ

 4   Products and/or would not have paid a price premium therefore, if the true facts had been

 5   known to them regarding the falsity of the All Natural Claims.

 6          164. The negligent actions of Defendant caused damage to Plaintiff and the

 7   Proposed Class members, who are entitled to damages and other legal and equitable relief

 8   as a result.

 9                               SEVENTH CAUSE OF ACTION

10                     For Violation Cal. Bus. & Prof. Code § 17200, et seq.

11                    By Plaintiff and Proposed Sub-Class against Defendant

12
            165. Plaintiff hereby incorporates by reference the allegations contained in all
13
     preceding paragraphs of this complaint.
14
            166. Plaintiff brings this claim individually and on behalf of the proposed Sub-
15
     Class against Defendant.
16
            167. Defendant is subject to California’s Unfair Competition Law, Cal. Bus. &
17
     Prof. Code §§ 17200, et seq. (the “UCL”). The UCL provides, in pertinent part: “Unfair
18
     competition shall mean and include unlawful, unfair or fraudulent business practices and
19
     unfair, deceptive, untrue or misleading advertising ….”
20
            168. Defendant knew and have known that the All Natural Claims are false,
21
     deceptive and misleading as a result of the inclusion of caramel color and beta-carotene
22
     in the NESTLÈ Products.
23
            169. The foregoing acts and omissions by the Defendant constitute unfair,
24
     fraudulent business acts or practices and false advertising.
25

26                                                36
27                               CLASS ACTION COMPLAINT
28
               Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 37 of 44




 1
           170. As alleged hereinabove, the false, deceptive and misleading All Natural

 2
     Claims by the Defendant are and were likely to deceive the Plaintiff, the Proposed Sub-

 3
     Class, reasonable consumers and members of the general public and are therefore

 4
     “fraudulent” within the meaning of the UCL.

 5         171. The foregoing violations of the Consumer Legal Remedies Act, the False

 6   Advertising Law and the California Commercial Code constitute “unlawful” business

 7   practices within the meaning of the UCL.

 8         172. Under the facts alleged hereinabove, the Defendant has also violated the

 9   FD&C Act [21 C.F.R. §§ 301, 321, 343(a)] and the California Sherman Food & Drug

10   and Cosmetic Act [Cal. Health & Safety Code § 109875], both of which constitute

11   unlawful business practices within the meaning of the UCL.

12         173. Defendant’s misrepresentations and other conduct, described herein, violated

13   the “unfair” prong of the UCL in that its conduct is substantially injurious to consumers,

14   offends public policy, and is immoral, unethical, oppressive, and unscrupulous, as the

15   gravity of the conduct outweighs any alleged benefits. The harm is substantial given the

16   fact consumers are misled as to the nature of the NESTLÈ Products containing no

17   artificial flavors or colors. Plaintiff and the Proposed Sub-Class have thereby been

18   deceived and misled into unfairly paying premium prices.
19         174. Defendant has specific knowledge that its natural claims are false and
20   misleading, but continued to market the NESTLÈ Products with the intent of making
21   substantial profits based on the unfair, fraudulent, deceptive practices alleged herein.
22         175. The Defendant’s conduct is also unfair given the huge profits derived from
23   the sale of the NESTLÈ Products at the expense of consumers as a result of the false and
24   misleading “NO ARTIFICAL FLAVORS OR COLORS” claims to the Products flavor or
25   colors.
26                                                37
27                               CLASS ACTION COMPLAINT
28
             Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 38 of 44




 1
           176. Defendant violated the “fraudulent” prong of the UCL by making false

 2
     statements, untruths, and misrepresentations about the NESTLÈ Products vis-à-vis the

 3
     ‘natural’ related claims to the Products flavors or colors which are/were likely to deceive

 4   the Plaintiff, the Proposed Sub-Class, reasonable consumers and the general public.

 5         177. Plaintiff, the Class, and the Sub-Class lost money or property as a result of

 6   Defendant’s UCL violations because they would not have purchased the NESTLÈ

 7   Products, would not have purchased the amount of NESTLÈ Products they purchased,

 8   and/or would not have paid the premium price they paid for the NESTLÈ Products if the

 9   true facts were known concerning the false and misleading “NO ARTIFICAL FLAVORS OR

10   COLORS” claims.

11         178. Defendant’s business practices, as detailed above, are unethical, oppressive

12   and unscrupulous, and they violate fundamental policies of this state. Further, any

13   justification for Defendant’s wrongful conduct is outweighed by the adverse effects of

14   such conduct.

15         179. Plaintiff and the Sub-Class members could not reasonably avoid the harm

16   caused by Defendant’s wrongful practices. Assuming, arguendo, that Defendant’s

17   practices are/were not express violations of the laws set forth above, those practices fall

18   within the penumbra of such laws and a finding of unfairness can properly be tethered to
19   the public policies expressed therein. Thus, Defendant engaged in unfair business
20   practices prohibited by California Business & Professions Code § 17200 et seq.
21         180. Plaintiff, the Class, and the Sub-Class are entitled to restitution and
22   injunctive relief.
23                                    PRAYER FOR RELIEF
24         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,
25   seeks judgment against Defendant, as follows:
26                                                38
27                               CLASS ACTION COMPLAINT
28
              Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 39 of 44




 1
          a. For an order certifying the nationwide Class and the Sub-Class under Rule 23 of

 2
             the Federal Rules of Civil Procedure;

 3
          b. For an order certifying Plaintiff as the representative of the Class and Sub-Class

 4           and Plaintiff’s attorneys as Class Counsel to represent members of the Class and

 5           Sub-Class;

 6        c. For an order declaring the Defendant’s conduct violates the statutes and laws

 7           referenced herein;

 8        d. For an order to correct, destroy, and change all false and misleading labeling and

 9           relating to the false and misleading claims;

10        e. For an order finding in favor of Plaintiff, the Class and the Sub-Class on all counts

11           asserted herein;

12        f. For compensatory and punitive damages in amounts to be determined;

13        g. For prejudgment interest on all amounts awarded;

14        h. For an order of restitution, disgorgement of profits, and all other forms of equitable

15           monetary relief;

16        i. For injunctive relief as pleaded restraining Defendant from disseminating false or

17           misleading statements or as the Court may deem proper; and

18        j. For an order awarding Plaintiff, the Class, and the Sub-Class their reasonable
19           attorneys’ fees and expenses and costs of suit.
20   //
21   //
22

23

24

25

26                                                   39
27                                 CLASS ACTION COMPLAINT
28
            Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 40 of 44




 1
                                DEMAND FOR TRIAL BY JURY

 2
           Plaintiff demands a trial by jury of all issues so triable.

 3   Respectfully submitted,
 4
     Dated: April 7, 2020                           NATHAN & ASSOCIATES, APC
 5

 6                                           By:    /s/ Reuben D. Nathan
                                                    Reuben D. Nathan, Esq.
 7                                                  Attorneys for Plaintiff MICHAEL SANTINI
 8                                                  and the Proposed Classes

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                 40
27                               CLASS ACTION COMPLAINT
28
     Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 41 of 44




 1

 2



                 EXHIBIT A
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                   41
27                     CLASS ACTION COMPLAINT
28
      Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 42 of 44

               NATHAN & ASSOCIATES, APC
                                   A PROFESSIONAL CORPORATION



                 2901 W. COAST, SUITE 200 • NEWPORT BEACH, CALIFORNIA 92663
                      TELEPHONE (949) 270-2798• FACSIMILE (949) 209-0303
                         EMAIL: RNATHAN@NATHANLAWPRACTICE.COM




                                     January 22, 2020

NESTLÈ USA, INC.
1812 N. Moore Street
Arlington, VA 22209


Re:   Notice of Violations of California Civil Code Sections 1782, 1750, and
      U.C.C§2-314.

Dear Sir or Madame:

PLEASE TAKE NOTICE that we believe Nestle USA, Inc. (hereinafter “NESTLE”)
are in violation of the California Consumer Legal Remedies Act, Cal. Civil Code § 1750,
et seq. (the “CLRA”) and U.C.C §2-314, for the reasons set forth below.

We represent California consumer Michael Santini who purchased NESTLE products
from stores in and around San Francisco County and other neighboring counties located
in Northern California.

You have participated in the marketing and sale of NESTLE products: 1) Nesquik and 2)
Different sizes and variation of the Nesquik product (hereinafter the “Products”) which
claims to contain “NO ARTIFICAL FLAVORS OR COLORS.” However, the Products contain
artificial and/or synthetic ingredients because it is processed with alkai.

Moreover, your representation that the Products contain “NO ARTIFICAL FLAVORS OR
COLORS” is false and misleading. The Products are unfit to be sold as ‘natural’ products
given the ingredients.

My client, Michael Santini purchased one or more of the NESTLE Products based on the
understanding that it was natural in regard to its flavoring and coloring. Had my client
known the truth about NESTLE Products, he and the class would not have purchased the
NESTLE Products.

Michael Santini is acting on behalf of a class defined as all persons in the
United States who purchased NESTLE Products is also acting on behalf of a subclass of
persons who purchased NESTLE Products in the State of California.
     Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 43 of 44

Santini v. Nestle USA, Inc., et al.
January 22, 2020
Page 2 of 3

My client and similarly situated persons paid for the NESTLE Products in reliance on
NESTLE’S representations set forth in marketing materials and on product labels and is,
therefore, an aggrieved customer.

The California Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5), expressly
prohibits “[r]epresenting that goods or services have sponsorship, approval,
characteristics, ingredients, uses, benefits, or quantities which they do not have or that a
person has a sponsorship, approval, status, affiliation, or connection which he or she does
not have.” NESTLE violated § 1770(a)(5) insofar as the ‘natural’ related claims
constitute characteristics, ingredients and/or benefits that the NESTLE Products do not
have.

The California Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a) (7), expressly
prohibits “[r]epresenting that goods or services are of a particular standard, quality, or
grade, or that goods are of a particular style or model, if they are of another.” NESTLE
violated § 1770(a)(7) insofar as the NESTLE Products are represented the ‘natural’
related claims which constitutes a particular quality or grade, when in truth they contain
artificial and/or synthetic ingredients.

The California Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(9), expressly
prohibits “[a]dvertising goods or services with intent not to sell them as advertised.”
Safeway violated § 1770(a)(9) insofar as the Products have been advertised as ‘natural’
but are not advertised or sold in a manner consistent with those claims. Because
NESTLE knows that the NESTLE Products contain artificial and/or synthetic ingredients,
NESTLE intended not to the sell them as advertised, in violation of the CLRA.

The California Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(16), expressly
prohibits “[r]epresenting that the subject of a transaction has been supplied in accordance
with a previous representation when it has not.” NESTLE violated § 1770(a)(16)
insofar as has represented that the Plaintiff and similarly situated consumers have been
supplied with ‘natural’ products when they have not.

Michael Santini and others reasonably relied on the language advertised by NESTLE in
promoting, marketing, labeling and selling the NESTLE Products as natural.

Michael Santini and others are, therefore, the victims of a planned pattern and scheme of
misleading advertising regarding the advertising, promotion, and sale of goods that
violates the CLRA.

NESTLE pattern and practice of violating the CLRA and falsely advertising constitute
unfair business practices within the meaning of California Business and Professions Code
§ 17200 and false advertising pursuant to § 17500. Furthermore, the aforementioned
conduct constitutes a violation of Cal. Com. Code § 2313(1) and 2314 and the rules
regarding express and implied warranties.
     Case 4:20-cv-02433-YGR Document 1 Filed 04/09/20 Page 44 of 44

Santini v. Nestle USA, Inc., et al.
January 22, 2020
Page 3 of 3

YOU HAVE THIRTY (30) DAYS from the date on which this notice is served upon
you to correct, repair, replace, or otherwise rectify the foregoing violations as to our
client and all aggrieved consumers. Our client demands that NESTLE
immediately cease the unlawful business practices described herein, disgorge the profits
derived from its unlawful business practice and false advertising, and make restitution to
our client and all similarly situated purchasers of the NESTLE Products, without
limitation.

FAILURE TO TAKE ACTION WITHIN 30 DAYS OF THE RECEIPT OF THIS
NOTICE SHALL RESULT IN THE FILING OF A CIVIL LAWSUIT IN U.S.
DISTRICT COURT for damages, restitution and injunctive relief and all other
appropriate relief on behalf of our client and all others similarly situated pursuant to Cal.
Civil Code § 1780, et seq., Cal. Business and Prof. Code §§ 17200 and 17500 and U.C.C.
2-314 for statutory damages, punitive damages, treble damages, and attorney fees and
costs as authorized by law.

Any response hereto shall be provided in written format and shall be clear and
understandable and mailed via certified mail to the following addresses:


                                REUBEN D. NATHAN
                             2901 W COAST HWY STE 200
                             NEWPORT BEACH, CA 92663


NOTICE AND DEMAND TO PRESERVE EVIDENCE. This letter also constitutes
notice to NESTLE that it is not to destroy, conceal or alter in any manner whatsoever any
evidence, documents, merchandise, information, paper or electronic data and/or other
tangible items or property potentially discoverable in the above- referenced matter,
including but not limited to documents that relate to NESTLE’S processes for advertising
the NESTLE Products online, NESTLE’S process for creating marketing materials and
product labels, and all documents that relate to NESTLE’S advertising practices
regarding the NESTLE Products. In order to assure that NESTLE’S obligation to
preserve documents and things will be met, please forward a copy of this letter to any and
all persons and entities with custodial responsibilities for the items referred to herein and
other relevant evidence.

We look forward to your written response. If you fail to adequately redress the matters
set forth herein within thirty (30) days, be advised that we will seek damages on a class-
wide basis. To cure these defects, we demand that you make full restitution to all
purchasers of NESTLE Products of all money obtained from sales thereof.

                                        Kind Regards,

                                        /s/ Reuben D. Nathan
                                        REUBEN D. NATHAN
